DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This written action is responding to the amendment dated on October 25, 2021.
Claims 1-11 are allowed.


Allowable Subject Matter
Claims 1-11 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on October 25, 2021.
Specifically, the independent Claim 1 now recites limitations as follows:

“A system for allowing an authorized transaction, comprising one or more processors, and one or more memory, wherein the one or more memories have stored thereon machine readable instructions that when executed by the one or more processors is configured to perform the functions of: receive user information about a user of a device; receive a device personality, the device personality comprising user generated data stored on the device; combine the user information and the device personality as a combined electronic identification; store the combined electronic identification on an authentication server; prior to the transaction, receive an updated user information and an updated device personality comprising user generated data stored on the device; compare an updated combined electronic identification from the updated user information and the updated device personality against the combined electronic identification; generate a confidence score using the updated combined electronic identification and the combined electronic identification; and allow the transaction to proceed when the confidence score is within a first set tolerance; wherein the first set tolerance is based on: collecting multiple user device personalities, creating statistical distributions to create statistical probabilities to determine how much an individual device personality associated with one user differs from another individual device personality associate with another user, and using the statistical probabilities to determine the set tolerance where a device to which a user has been assigned is statistically different form an other device from another user”.
The cited reference Rajesh G. Shakkarwar (US PAT. # US 8,8661,520) teaches, receive user information about a user of a device (Fig. 2(210), CL(5), LN(33-44), i.e. user information like birth date, social security number, address is obtained by asking user questions); receive a device personality, the device personality comprising user generated data stored on the device (Fig. 2(210, 215). CL(3), LN(60-67), CL(4), LN(1-14), i.e. dynamic information about the user machine (i.e. generated data on the user machine), Fig. 2(235), CL(6), LN(4-27), information like IMEI or IMSI related to mobile device, geolocation of the user machine, a Device ID, a Vendor ID, BIOS, MAC address, a hard drive serial number, a list of application installed (application names) are obtained, directory structure (arrangement of applications)); combine the user information and the device personality as a combined electronic identification (Fig. 2(215), CL(5), LN(44-47), Fig. 2 (235), CL(6), LN(4-27)); store the combined electronic identification on an authentication server (Fig. 2(250), CL(6), LN(52-53)); prior to the transaction (CL(7), LN(12-15), i.e. prior to user accessing his/her account from the institution server), receive an updated user information and an updated device personality comprising user generated data stored on the device (Fig. 3(320),CL(7), LN(56-63)); compare an updated combined electronic identification from the updated user information and the updated device personality against the combined electronic identification (Fig. 3(330), CL(8), LN(7-10)); and allow the transaction to proceed when the confidence score is within a first set tolerance (Fig. 4A(420, 430,445), CL(10), LN(20-23), CL(10),LN(40-44), i.e. user profile contains device profile so when authentication server compares user profile with stored user profile it compares device profile with stored device profile and when the device profile matches it indicates match within certain tolerance).
The reference by Miller et al. (US PGPUB. # US 2012/0201381) discloses, generate a confidence score using the updated combined electronic identification and the combined electronic identification (Fig. 2B (2030, 2040, 2050), ¶64, ¶65, ¶66, i.e. a new confidence score is calculated at step 2050, that has previously stored minutiae values and newly received industry updates for the total set of minutia);
The reference by Moyle et al. (US PGPUB. # US 2013/0097701) discloses, creating statistical distributions to create statistical probabilities to determine how much an individual device personality associated with one user differs from another individual device personality associate with another user, and  using the statistical probabilities to determine the set tolerance where a device to which a user has been assigned is statistically different form an other device from another user (Fig. 4C (410, 471-474), ¶55-¶56, i.e. multiple user behavioral profile which includes user generated data (device personality) is collected); creating statistical distributions to create statistical probabilities to determine how much an individual device personality associated with one user differs from another individual device personality associated with another user (Fig. 6, ¶66, Fig. 7A (710, 715), ¶67, i.e. behavioral profile includes user behavior (user generated data) and device profiles. It is determined behavioral personality of a user deviate from another user); and using the statistical difference, statistical distributions, the statistical probabilities, and combinations thereof to determine the set tolerance where a device to which a user has been assigned is statistically different a device from another user (¶51, Fig. 7A(715), i.e. threshold (tolerance) is set to determine a user behavioral deviation from another users).
White et al. (US PGPUB. # US 2011/0035788) discloses, determining a state of a communications device when the inputted information is known, and transmitting a biometric authentication request from a server to an authentication system when the state of the communications device is enrolled. Additionally, the method includes obtaining biometric authentication data in accordance with a biometric authentication data capture request with the communications device, biometrically authenticating the user, generating a one-time pass-phrase and storing the one-time pass-phrase on the authentication system when the user is authenticated, comparing the transmitted one-time pass-phrase against the stored one-time pass-phrase, and conducting the transaction when the transmitted and stored one-time pass-phrases match. (Abstract).
Hillburn et al. (US PGPUB. # US 2013/0159476) discloses, A profile platform receives, at a cloud-based service platform, a request for a device profile from a mobile device, wherein the device profile specifies information relating to configuration of a graphical user interface and one or more applications associated with the mobile device, determines context data for the mobile device, selects one of a plurality of device profiles based on the determined context data, and generates a control message specifying the selected device profile for configuring the mobile device. (Abstract).
Cohen et al. (US PGPUB. # US 2012/0091202) discloses, Applicant's Smartphone application provides ticket-holding patrons an alternative, digital means of verifying personal identification at entry to a venue or event. The Smartphone application periodically generates a unique QR code (barcode) that (Abstract).

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……..when the confidence score is within a first set tolerance; wherein the first set tolerance is based on: collecting multiple user device personalities, creating statistical distributions to create statistical probabilities to determine how much an individual device personality associated with one user differs from another individual device personality associate with another user, and using the statistical probabilities to determine the set tolerance where a device to which a user has been assigned is statistically different form an other device from another user..”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 2 is a method claim of system claim 1 and Claim 5 is also a system of Claim of above system Claim 1, Claim 7 is a method claim and recites similar limitations as above system claim 1, Claim 11 is also a system claim and recites similar limitations as above system claim 1, and therefore, they are also allowed.
Claims 3-6 depend on the allowed claim 2, and therefore, they are also allowed.
Claims 8-10 depend on the allowed claim 7, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498